          Case 2:08-cr-00064-JCM-GWF Document 763 Filed 01/23/20 Page 1 of 9



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   NANCY M. OLSON
     Assistant United States Attorney
 3   501 Las Vegas Blvd. S, Suite 1100
     Las Vegas, Nevada 89101
 4   702-388-6336
     Nancy.Olson@usdoj.gov
 5   Attorneys for the United States

 6                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 7

 8
      UNITED STATES OF AMERICA,
 9                                                     Case No. 2:08-CR-64-JCM
                             Plaintiff,
10                                                      Government’s Motion for an Order
                  vs.                                   Deeming the Attorney-Client
11                                                      Privilege Waived and to Stay The
      STEVEN GRIMM,                                     Briefing Schedule
12
                            Defendant.
13

14

15
                                           I. Introduction
16
            In a motion to vacate his convictions and sentence, Defendant Steven Grimm alleges
17
     that attorneys William Carrico (trial counsel) and Alina Shell (appellate counsel) provided
18
     constitutionally ineffective assistance of counsel (IAC). This Court ordered the government
19
     to respond to Grimm’s motion. ECF No. 761. But to address the specific IAC allegations,
20
     the government needs information from Carrico and Shell. The government therefore seeks
21
     an order from the Court allowing it to obtain that information.
22
            Grimm filed a motion pursuant to 28 U.S.C. § 2255 to vacate, set aside, or correct
23
     sentence by a person in federal custody. ECF No. 707. In his motion—and in the 62-page
24

25

26
            Case 2:08-cr-00064-JCM-GWF Document 763 Filed 01/23/20 Page 2 of 9




 1   memorandum of law and 146-page attachment that accompany his motion, see ECF Nos.

 2   701-1, 707-2—Grimm accuses his trial attorney of providing constitutionally ineffective

 3   assistance. His motion and memorandum include numerous accusations of IAC, including

 4   (among others subsumed in the following claims):

 5          Ground One: trial counsel was ineffective at the plea stage because counsel did not

 6           initiate plea negotiations, did not fully inform Grimm that rejecting the government’s

 7           plea offer would result in a 25-year sentence, and did not fully inform Grimm of the

 8           applicable sentencing enhancements. ECF No. 701-1 at 5-7.

 9          Ground Two: trial counsel was ineffective by failing to explain the benefits of

10           pleading guilty and the possibility of being convicted at trial, i.e., had counsel

11           explained the potential sentence Grimm would have accepted the government’s

12           offer. Id. at 8-11. Grimm concludes that, in the face of the government’s evidence, he

13           “did not stand a chance” and counsel should have so advised. Id. at 11.

14          Ground Three: trial counsel was ineffective for failing to explain applicability of the

15           sentencing guidelines to Grimm’s case, and failing to anticipate the likely sentencing

16           range. Id. at 12.

17          Ground Four: trial counsel was ineffective for failing to explain the facts and

18           consequences of the case and elements of the offenses to Grimm such that Grimm

19           could not make a reasonably informed decision whether to go to trial. Id. at 14-15.

20          Ground Five: trial counsel was ineffective for failing to mention and explain the
21           possible enhancements (e.g., loss amount, victims, sophisticated means, financial
22           institution, organizer or leader, obstruction) applicable to Grimm’s convictions if
23           found guilty at trial. Id. at 16.
24

25                                                2

26
         Case 2:08-cr-00064-JCM-GWF Document 763 Filed 01/23/20 Page 3 of 9




 1       Ground Six: trial counsel was ineffective for failing to conduct any investigation

 2        concerning potential leads and available evidence. Id. at 19. Grimm cites the

 3        following:

 4           o The circumstances surrounding Benjamin and Shauna Labee’s plea offers.

 5           o The circumstances surrounding Tina Liuzza not being a target.

 6           o The circumstances surrounding Michael Eugene Thompson’s interview.

 7           o The circumstances surrounding payments to Laura Diaz.

 8           o The circumstances surrounding Nicholas Rice’s testimony concerning buying

 9               properties from Grimm.

10           o The circumstances surrounding Craig Eugen Christians’s plea offer and

11               cooperation.

12           o The existence of the “audio tape” mentioned at arraignment.

13           o Discovery regarding Sylvester & Polednak.

14           o   Documents received from expert witness Fagin.

15           o The circumstances surrounding Ms. Ortiz’s plea agreement.

16           o Ms. Cromer’s report to the FBI regarding Grimm.

17           o Information relating to Benjamin Labee’s interviews with the government.

18           o The circumstances surrounding potential juror misconduct by an “activist

19               woman” in the ladies restroom.

20           o Documents concerning thirteen properties.

21           o The discovery referenced by a witness on trial day thirty-one.

22           o The circumstances surrounding juror misconduct on trial day thirty-two.

23           o The circumstances surrounding dismissal of two jurors on trial day thirty-

24               three.

25                                           3

26
         Case 2:08-cr-00064-JCM-GWF Document 763 Filed 01/23/20 Page 4 of 9




 1       Ground Seven: trial counsel was ineffective for failing to properly calculate the loss

 2        amount, and failing to object to that amount at sentencing. Id. at 25-26.

 3       Ground Eight: trial counsel was ineffective for failing to impeach and properly cross-

 4        examine the witnesses listed in Exhibit B to Grimm’s motion. Id. at 28-29; see also

 5        ECF No. 707-2 at 7-146 (e.g., Geraldine Breezy, Shauna Labee, Gary Danial Marsh,

 6        Ryan Randall, Shaina Comer, Channa Sedere, David Mark, Kimberly Brown,

 7        Amber Bean, Jonathan Carter, Shawna Partridge, Elizabeth Blandon, Victoria

 8        Crain, Chad Loucel, Helena Garcia, Michael Baptista, Daisy Vargas, Steve Perez,

 9        Robert Watson, Donald Polednak, Andrew Gordon, Scott Swan, Laura Diaz,

10        Robert Samora, Amy Ortiz, Edward Gonzales, Michael Thompson, Erin Schlumpf,

11        Curt Novy).

12       Ground Nine: trial counsel was ineffective for failing to move for a mistrial based on

13        juror misconduct, i.e., “actual contact” with jurors by “Helena Garcia.” Id. at 30, 35-

14        36.

15       Ground Ten: trial counsel was ineffective for failing to move for an inquiry regarding

16        the juror misconduct alleged above. Id. at 37.

17       Ground Eleven: trial counsel was ineffective for failing to inform Grimm of his right
18        to testify, and that it was Grimm’s decision to make. Id. at 38. Grimm would have
19        testified about contradictions in government witness testimony, the correct
20        calculations, inaccuracies in the spreadsheets documenting the transactions, and a
21        clandestine meeting between investors and government agents. Id. at 39.
22       Ground Twelve: N/A (not an IAC claim).
23

24

25                                            4

26
            Case 2:08-cr-00064-JCM-GWF Document 763 Filed 01/23/20 Page 5 of 9




 1          Ground Thirteen: trial counsel was ineffective for failing to: conduct adequate

 2           consultations with Grimm, adequately test the government’s case and challenge

 3           government non-disclosures, and pursue potential leads. Id. at 46-47.

 4          Ground Fourteen: trial counsel was ineffective for failing to explain the terms of the

 5           plea offer until mid-trial. Id. at 48.

 6          Ground Fifteen: N/A (not an IAC claim).

 7          Ground Sixteen: trial counsel’s overall performance was cumulatively ineffective

 8           from plea negotiations through trial. Id. at 51.

 9          Ground Seventeen: trial counsel was ineffective for failing to inform Grimm of all of

10           the options and alternatives given the charges against him. Id. at 52.
11          Ground Eighteen: trial counsel was ineffective for failing to object, preserve, and
12           challenge alleged prosecutorial misconduct. Id. at 54.
13
            Ground Nineteen: (1) trial counsel was ineffective for failing to object to the
14
             forfeiture order at sentencing; (2) appellate counsel was ineffective for failing to
15
             object to the forfeiture order on direct appeal. Id. at 56.
16
            Ground Twenty: appellate counsel was ineffective for failing to allow Grimm to
17
             assist in preparation of the opening brief and ignoring his input concerning leads,
18
             impeachment information, and exculpatory information. Id. at 57.
19
             On January 16, 2020, this Court issued an order directing the government to
20
     response to Grimm’s motion within 90 days, i.e., by April 15, 2020. ECF No. 761.
21
                                         II. Points and Authorities
22
             “It has long been the rule in the federal courts that, where a habeas petitioner raises a
23
     claim of ineffective assistance of counsel, he waives the attorney-client privilege as to all
24

25                                                    5

26
          Case 2:08-cr-00064-JCM-GWF Document 763 Filed 01/23/20 Page 6 of 9




 1   communications with his allegedly ineffective lawyer.” See Bittaker v. Woodford, 331 F.3d

 2   715, 716 (9th Cir. 2003) (citing Wharton v. Calderon, 127 F.3d 1201, 1203 (9th Cir. 1997)).

 3   “Where a party raises a claim which in fairness requires disclosure of the protected

 4   communication, the privilege may be implicitly waived.” United States v. Ortland, 109 F.3d

 5   539, 543 (9th Cir.), cert. denied, 522 U.S. 851 (1997) (citations omitted). Grimm’s motion

 6   and memorandum include numerous accounts of conversations he allegedly had with his

 7   attorneys and advice they allegedly provided, or failed to provide. To respond to Grimm’s

 8   accusations, the government needs to hear trial and appellate counsels’ side of the story.

 9          “A reasonable tactical choice based on an adequate inquiry is immune from attack

10   under Strickland.” Gerlaugh v. Stewart, 129 F.3d 1027, 1033 (9th Cir. 1997); see also United

11   States v. Quintero-Barraza, 78 F.3d 1344, 1348 (9th Cir. 1996) (Defense counsel’s actions are

12   not considered deficient when made for tactical and strategic reasons that were not “outside

13   the wide range of professionally competent assistance”). Grimm’s motion and

14   memorandum include numerous complaints about actions his attorneys took, or did not

15   take, at trial, sentencing, and appeal. To respond to those accusations, the government

16   needs to hear counsels’ explanations for why they did or did not take those actions, and

17   whether their decision were reasonable tactical or strategic choices.

18                                          III. Conclusion

19          Based on the foregoing, the government respectfully requests that the attorney-client

20   privilege in 2:08-CR-64-JCM be deemed waived as to the above-referenced matters, which

21   Grimm put at issue in his motion to vacate, set aside, or correct sentence. The government

22   respectfully request that this Court order Mr. Carrico and Ms. Shell to provide the

23   government, within 60 days after the date of the Court’s order, affidavits or declarations, as

24

25                                              6

26
          Case 2:08-cr-00064-JCM-GWF Document 763 Filed 01/23/20 Page 7 of 9




 1   well as any relevant materials and information supporting their recollections, addressing the

 2   allegations in Grimm’s motion and memorandum.1

 3          The government further requests that the Court stay the briefing schedule while it

 4   awaits responses from counsel, such that the government will have 90 days to prepare its

 5   response after it has received counsels’ affidavits or declarations.

 6          Upon receipt of the Court’s order on this matter, the government will serve former

 7   counsel with a copy of Grimm’s § 2255 motion and memorandum, as well as this

 8   application and the resulting order.

 9          Dated this 23rd day of January, 2020

10                                                NICHOLAS A. TRUTANICH
                                                  United States Attorney
11

12                                                s/ Nancy M. Olson
                                                  NANCY M. OLSON
13                                                Assistant United States Attorney

14

15

16

17

18

19

20

21

22   1
      Although the government frequently asks for an order directing counsel to provide an
23   affidavit or declaration within 30 days, it requests 60 days here in light of the large number
     of, and level of detail in, the accusations Grimm raises against his attorneys, and the
24   expectation that it will take time for his prior attorneys to compile information and draft
     comprehensive responses to those accusations.
25                                               7

26
          Case 2:08-cr-00064-JCM-GWF Document 763 Filed 01/23/20 Page 8 of 9




 1                                 CERTIFICATE OF SERVICE

 2   I certify that on January 23, 2020, I electronically filed the foregoing Government’s Motion
     with the Clerk of the Court by using the CM/ECF system.
 3
     In addition, I caused to be mailed a copy of this application to defendant at his last known
 4   address:

 5   Steven Grimm, Reg. No. 42717-048
     Texarkana FCI
 6   Inmate Mail/Parcels
     P.O. Box 7000
 7   Texarkana, TX 75505

 8

 9
     Dated: January 23, 2020
10
                                                       s/ Nancy M. Olson
11                                                     NANCY M. OLSON
                                                       Assistant United States Attorney
12

13

14

15

16

17

18

19

20

21

22

23

24

25                                             8

26
          Case 2:08-cr-00064-JCM-GWF Document 763 Filed 01/23/20 Page 9 of 9




 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2                                          -oOo-

 3    UNITED STATES OF AMERICA,
                                                           Case No. 2:08-CR-64-JCM
 4                             Plaintiff,

 5                 vs.                                      Order

 6    STEVEN GRIMM,

 7                            Defendant.

 8

 9   Based upon the pending motion of the government, and good cause appearing,

10             IT IS HEREBY ORDERED that the attorney-client privilege in 2:08-CR-64-JCM

11   between the Defendant, Steven Grimm, and attorneys William Carrico, Esq. and Alina

12   Shell, Esq., shall be deemed waived for purposes relating to Grimm’s motion under 28

13   U.S.C. § 2255 to vacate, set aside or correct his sentence. Mr. Carrico and Ms. Shell shall,

14   within 60 days of this order, each provide the government with an affidavit or declaration

15   addressing the allegations of ineffective assistance of counsel raised in Grimm’s motion.

16   Further, Mr. Carrico and Ms. Shell may communicate with government counsel and

17   provide supporting documentation regarding all matters put at issue in Grimm’s motion.

18             The briefing schedule is stayed until receipt of the affidavits or declarations, at

19   which time the government shall have 90 days in which to file its response to Grimm’s 2255

20   motion.

21   DATED this _____ 26,
           February   day2020.
                          of ____________, 2020

22
                                             __________________________________________
23                                           UNITED STATES DISTRICT JUDGE
24

25                                                9

26
